204 F.2d 691
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Hall C. SMITH, Respondent.
No. 10979.
United States Court of Appeals Sixth Circuit.
June 3, 1953.

PER CURIAM.


1
Whereas, an order having been entered in this cause on the 12th day of February, 1952, affirming the decision of the Tax Court of the United States,


2
And whereas, upon the granting of a petition for writ of certiorari in the Supreme Court of the United States, an order was entered in that court, 345 U.S. 278, 73 S.Ct. 671, reversing the judgment of the United States Court of Appeals for the Sixth Circuit, 194 F.2d 536, and remanding the case for proceedings in conformity with the opinion of the Supreme Court,


3
It is ordered, that the decision of the Tax Court of the United States be and it is hereby reversed and the cause is remanded for further proceedings consistent with the mandate and opinion of the Supreme Court of the United States.